DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10, 13 – 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galasso et al. (Pub. No.: US 2011/0202236 A1).
Regarding claim 1, Galasso discloses a system comprising:
 	a memory (65, FIG. 3);
 	at least one processor (¶ 43) configured to:
 	initiate a connected component platform (CCP) application (programmed with input templates ¶ 57),

 	receive a sensor derived performance information for said vehicle (5, FIG. 3); and
 	develop, at said CCP application, a suspension setup recommendation for said vehicle based on said information about said at least one connected component and said sensor derived performance information (840, FIG. 8); and
 	a display to present said suspension setup recommendation for said vehicle (Suggestion for setup ¶ 93).

Regarding claim 2, Galasso discloses the system further comprising:
 	a communication system (500, FIG. 8) to:
 	communicate with at least one sensor to obtain said sensor derived performance information for said vehicle (Sensor 5c for front suspension ¶ 30), and
 	said memory to store said sensor derived performance information for said vehicle (¶ 58).

Regarding claim 3, Galasso discloses the system wherein said information about said at least one connected component is a product specification for said at least one connected component (¶¶ 62, 66).

Regarding claim 4, Galasso discloses the system wherein said at least one processor is further configured to:

  	update, at said CCP application, said suspension setup recommendation for said vehicle based on said user specific information (The data is updated ¶ 77).

Regarding claim 5, Galasso discloses the system wherein said static user information comprises: physical information about a user (“… adjusted to accommodate heavier or lighter carried weight…” ¶ 25 and rider weight input ¶ 63).

Regarding claim 6, Galasso discloses the system wherein said static user information comprises: skill level information about a user (Similarly, rider style, ¶ 65 and other rider settings ¶ 66).

Regarding claim 7, Galasso discloses the system wherein said static user information comprises: a make and model of said vehicle (suspension model, vehicle type etc. ¶¶ 57, 62, 66).

Regarding claim 8, Galasso discloses the system wherein said static user information comprises: a use type for said vehicle (¶ 57).

Regarding claim 9, Galasso discloses the system wherein said static user information comprises: a geometry of said vehicle (vector input angle ¶ 30).

Regarding claim 10, Galasso discloses the system of Claim 4 wherein said dynamic user information comprises: information for an area of real time operation of said vehicle, the information selected from the group consisting of a location, an elevation, a terrain type, and a weather report (¶ 27).

Regarding claim 13, Galasso discloses a system comprising:  	
 	at least one connected component on a vehicle (25, FIG. 1); 
 	at least one sensor to monitor a performance aspect of said vehicle (5, FIG. 3); 
 	a mobile computing device (Apple iPhone ¶ 46), said mobile computing device comprising: 
 	a memory (65, FIG. 3), and 
 	at least one processor (65, FIG. 3) to: 
 	initiate a connected component platform (CCP) application (programmed with input templates ¶ 57); 
 	receive information about said at least one connected component (Sensor 5c for front suspension ¶ 30); 
 	receive a sensor derived performance information for said vehicle (5, FIG. 3); and 

 	a display to present said suspension setup recommendation for said vehicle (Suggestion for setup ¶ 93).

Regarding claim 14, Galasso discloses the system wherein said at least one sensor monitors said performance of said at least one connected component (5, FIG. 3).

Regarding claim 15, Galasso discloses the system further comprising: said at least one connected component is an active suspension of said vehicle (Sensor 5c for front suspension ¶ 30); and a suspension controller to receive said suspension setup recommendation for said vehicle from said GCP application (Suggestion for setup ¶ 93); and
 	automatically implement said suspension setup recommendation on said active suspension (¶¶ 53, 65, 69).

Regarding claim 16, Galasso discloses the system further comprising:
 	said at least one processor configured to:
 	repeatedly receive real-time said sensor derived performance information for said vehicle from said at least one sensor (¶¶ 57, 60); and

 	said suspension controller to:
 	receive said repeatedly updated suspension setup recommendation for said vehicle from said CCP application (¶ 77); and
 	automatically implement at least one said repeatedly updated suspension setup recommendation on said active suspension (¶¶ 53, 65, 69).

Regarding claim 17, Galasso discloses the system further comprising:
 	a communication system to:
 	communicate with at least one sensor to obtain said sensor derived performance information for said vehicle (5, FIG. 3); and
 	said memory to store said sensor derived performance information for said vehicle (65, FIG. 3).

Regarding claim 18, Galasso discloses the system wherein said information about said at least one connected component is a product specification for said at least one connected component (¶ 62).

Regarding claim 19, Galasso discloses the system wherein said at least one processor is further configured to:

 	update, at said CCP application, said suspension setup recommendation for said vehicle based on said user specific information (The data is updated ¶ 77).

Regarding claim 20, Galasso discloses the system wherein said static user information comprises:
 	physical information about a user (“… adjusted to accommodate heavier or lighter carried weight…” ¶ 25 and rider weight input ¶ 63), and
 	skill level information about said user (Similarly, rider style, ¶ 65 and other rider settings ¶ 66).

Regarding claim 21, Galasso discloses the system wherein said static user information comprises: a make and model of said vehicle (suspension model, vehicle type etc. ¶¶ 57, 62, 66).

Regarding claim 22, Galasso discloses the system wherein said static user information comprises:
 	a use type for said vehicle (¶ 57); and
 	a geometry of said vehicle (vector input angle ¶ 30).
Regarding claim 23, Galasso discloses the system wherein said dynamic user information comprises:
 	information for an area of real time operation of said vehicle, the information selected from the group consisting of a location, an elevation, a terrain type, and a weather report (¶ 27).

Regarding claim 26, Galasso discloses a system comprising: 
 	a connected component coupled to a vehicle (25, FIG. 1); 
 	a sensor coupled to said vehicle, said sensor configured to monitor a performance aspect of said vehicle (5, FIG. 3); and 
 	a mobile computing device (Apple iPhone ¶ 46), said mobile computing device capable of being communicatively coupled to receive information related to said connected component, said mobile device including a user interface for providing information regarding said connected component to a user of said mobile device (¶ 93 and 500, FIG. 8). 
Allowable Subject Matter
Claims 11, 12, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663